
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 911
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Ehlers submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Requesting the Attorney General to appoint
		  a special counsel to investigate allegations regarding the organization
		  ACORN.
	
	
		Whereas the Association of Community Organizations for
			 Reform Now (ACORN) has received taxpayer money through executive
			 agencies;
		Whereas ACORN is under investigation by several States
			 attorneys general and Inspector Generals at the Department of Justice and the
			 Department of the Treasury for allegations including, but not limited to, voter
			 fraud, the illegal use of Federal funds for political activities, tax fraud
			 and/or tax evasion, and promotion of criminal activity;
		Whereas, as elected officials, Members of the House of
			 Representatives and the Senate have a responsibility to ensure taxpayer monies
			 are spent honestly and legally;
		Whereas, on October 30, 2009, the Department of the
			 Interior, Environment, and Related Appropriations Act, 2010 (Public Law
			 111–88), banned Federal funding of ACORN until December 18, 2009;
		Whereas if Congress does not specifically act to continue
			 the ban to deny Federal monies to ACORN, this entity could be eligible for
			 additional Federal monies;
		Whereas if Federal monies are being spent dishonestly and
			 illegally, additional Federal funds should not be awarded or distributed to
			 ACORN;
		Whereas there has not been a cohesive approach to
			 investigating these allegations;
		Whereas a special counsel should be appointed to
			 investigate, in a cohesive manner, the allegations that Federal monies are
			 possibly being used illegally by ACORN or any of its affiliates, both formal
			 and informal, including all subsidiaries and entities controlled by
			 ACORN;
		Whereas a special counsel should also investigate ACORN’s
			 relationship with all allied organizations and any individual or organization
			 that has been complicit in the criminal activity of ACORN and its
			 employees;
		Whereas President Obama and the Department of Justice have
			 not appointed a special counsel to investigate these allegations;
		Whereas under regulations promulgated by the Department of
			 Justice in June 1999, the Attorney General may name such a counsel when it
			 would be in the public interest to name such a counsel;
			 and
		Whereas it is in the public interest for the American
			 people to know if their taxpayer money is being spent in accordance with the
			 law: Now, therefore, be it
		
	
		That the House of Representatives requests
			 the United States Attorney General—
			(1)to appoint a
			 Special Counsel to—
				(A)investigate the
			 Association of Community Organizations for Reform Now (ACORN) and all of its
			 affiliates, both formal and informal, including all subsidiaries and entities
			 controlled by ACORN; and
				(B)investigate
			 ACORN’s relationship with all allied organizations and any individual or
			 organization that has been complicit in the criminal activity of ACORN and its
			 employees; and
				(2)to report to
			 Congress on the results of that investigation.
			
